PER CURIAM.
Bruce Richardson seeks a belated appeal, stating under oath that he timely requested his trial attorney to take an appeal from judgment and sentence and that request was not honored. The state opposes the petition solely on the ground that it is untimely but we find this argument to be without merit. Edwards v. State, 745 So.2d 1060 (Fla. 1st DCA 1999).
The petition for belated appeal from judgment and sentence in Dixie County case number 95-104 CF is granted. Upon issuance of mandate in this cause, a copy of the opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ALLEN, WOLF and BENTON, JJ., concur.